Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with attorney Karl Kenna (reg# 45445) on 7/28/22.

The application has been amended as follows: 
(Currently Amended) 1. A method of controlling playback of streamed media content at a user interface of an electronic device in dependence of a time of a day, the method comprises: 
determining a portion of a day in dependence of the time of the day, 
sending a first data message to a computer server system, the first data message comprising instructions to the computer server system to return media content associated with the determined portion of the day, 
receiving a second data message from the computer server system, the second data message comprising media content associated with the determined portion of the day, and in response thereto 
performing playback of the media content at the user interface of the electronic device in dependence of the determined portion of the day, and while performing playback, adjusting a visual appearance parameter of the user interface according the determined portion of the day,
receiving a request for changing a portion of the day to an updated portion of the day, 
sending a third data message to a computer server system, the third data message comprising instructions to the computer server system to return media content related to the updated portion of the day, 
receiving a fourth data message from the computer server system, the fourth data message comprising media content associated with the updated portion of the day, and in response thereto performing playback of the media content associated with the updated portion of the day at the user interface of the electronic device, and while performing playback, adjusting the visual appearance parameter of the user interface in dependence of the changed portion of the day.

(Currently Amended) 19. An electronic device for playback of a streamed media content in dependence of a time of a day at a user interface of the electronic device, the electronic device comprising: 
a user interface; 
a processor; and 
a memory storing computer program code, which, when run in the processor causes the electronic device to: 
determine a portion of a day in dependence of the time of the day, 
send a first data message to a computer server system, the first data message comprising instructions to the computer server system to return media content associated with the determined portion of the day, 
receive a second data message from the computer server system, the second data message comprising media content associated with the determined portion of the day, and in response thereto perform playback of the media content at the user interface of the electronic device, and while performing playback, adjusting a visual appearance parameter of the user interface according the determined portion of the day,
receive a request for changing a portion of the day to an updated portion of the day,
send a third data message to a computer server system, the third data message comprising instructions to the computer server system to return media content related to the updated portion of the day,
receive a fourth data message from the computer server system, the fourth data message comprising media content associated with the updated portion of the day, and in response thereto performing playback of the media content associated with the updated portion of the day at the user interface of the electronic device, and while performing playback, adjusting the visual appearance parameter of the user interface in dependence of the changed portion of the day.

(Currently Amended) 37. A computer program product comprising a non-transitory computer readable storage medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause execution of the method comprising: 
determining a portion of a day in dependence of the time of the day, 
sending a first data message to a computer server system, the first data message comprising instructions to the computer server system to return media content associated with the determined portion of the day, 
receiving a second data message from the computer server system, the second data message comprising media content associated with the determined portion of the day, and in response thereto performing playback of the media content at the user interface of the electronic device in dependence of the determined portion of the day, and while performing playback, adjusting a visual appearance parameter of the user interface according the determined portion of the day,
receiving a request for changing a portion of the day to an updated portion of the day,
sending a third data message to a computer server system, the third data message comprising instructions to the computer server system to return media content related to the updated portion of the day,
receiving a fourth data message from the computer server system, the fourth data message comprising media content associated with the updated portion of the day, and in response thereto performing playback of the media content associated with the updated portion of the day at the user interface of the electronic device, and while performing playback, adjusting the visual appearance parameter of the user interface in dependence of the changed portion of the day.



Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The Examiner reiterates the prior reasons for allowance, as presented in the Notice of Allowability dated 8/9/21.  In particular, a determined “portion of a day”, e.g. as differentiated from a mere time of the day or current time of the day, is used to request and receive media content associated with the portion of the day from a server, and further a change of the portion of the day to an updated portion of the day can be performed responsive to a received request, and accordingly, media content associated with the updated portion of the day is requested and received and further a visual appearance parameter corresponding to the determined portion of the day is updated accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174